Citation Nr: 0327634	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
malaria.  

2.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to May 1947.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision which, in 
pertinent part, denied service connection for arthritis and 
determined that a compensable evaluation for residuals of 
malaria was not warranted.  


REMAND

In this case, the Board notes that in a November 1947 private 
medical report, it was noted that the veteran received 
physical therapy during service for pain and stiffness in his 
neck.  He complained of constant discomfort in the neck and 
shoulder area.  The diagnosis was moderately severe arthalgia 
of the neck, shoulders, wrists and elbows.  The doctor opined 
that his condition was incurred in the line of duty.   A 
September 1948 private medical statement noted that the 
veteran complained of constant pain in the neck and back.  

On VA examination in May 1948, the veteran reported constant 
joint pain.  Multiple joint arthritis was not found on 
physical examination or on X-ray studies.  

A July 1948 RO decision denied service connection for 
generalized arthalgia.  

Private treatment records dated from January 1995 to November 
1998 essentially show treatment for a variety of complaints.  
Abdominal ultrasound and a CT scan of the abdomen both 
reflected cysts on the liver.  Several records note the 
veteran's complaints of neck pain.  A March 1997 record notes 
probable osteoarthritis of the neck.  A June 1998 record 
reveals that the veteran had arthritic changes in the 
cervical spine which were irritated by whiplash.  

In a December 1998 statement in support of his claim, the 
veteran indicated that an orthopedist, George N. Ewing, 
indicated that the veteran had an arthritic condition which 
was accelerated due to his history of malaria in service.  He 
indicated that he had seen Dr. Ewing as early as 1976 and as 
recently as August 1999.  In connection with his January 2000 
substantive appeal, the veteran reiterated his claim that Dr. 
Ewing indicated that his history of malaria exacerbated his 
arthritic condition.  The veteran noted that he most recently 
visited the doctor at the VA medical center (VAMC) in 
Sacramento, CA, in August 1999.  

A VA examination was conducted in April 1999 in connection 
with his claims for increased ratings for service-connected 
malaria as well as for his left ankle disorder.  The veteran 
was scheduled for a VA examination in August 2002 in 
connection with his claim for service connection for 
arthritis; however, he failed to report.  

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations, provide that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes conducting a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran is hereby referred to 38 C.F.R. §§ 3.158, 3.655, 
under which his failure to report for necessary examinations 
could result in the denial of his claims or his claims being 
decided on the basis of the evidence of record.  

The claims file does not contain the notice informing the 
veteran of his August 2002 examination.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in May 2003 as well as 
in the June 2002 supplemental statement of the case.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

2.  The RO should attempt to obtain a 
copy of the notice of the August 2002 VA 
examination that was sent to the veteran.

3.  The RO should request all of the 
veteran's treatment records for arthritis 
or malaria from the Sacramento VAMC; and 
all treatment records from George N. 
Ewing, M.D., 3965 J Street, Ste. 101, 
Sacramento, CA 95815.  Dr. Ewing should 
be invited to submit an opinion as to the 
relationship between the veteran's 
malaria and current arthritis.

4.  If the RO is unable to obtain a copy 
of the notice of the August 2002 
examination sent to the veteran, or he 
indicates that he is now willing to 
report for an examination, he should be 
afforded a VA orthopedic examination to 
determine the exact nature, extent and 
etiology of claimed arthritis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Based on a thorough review 
of the veteran's historical medical 
records contained in the claims folder, 
the examiner should state whether it is 
at least as likely as not that any 
current arthritis disability began during 
active duty or to a degree of 10 percent 
or more within the first post-service 
year.  The examiner should also comment 
on the relationship between the neck 
disability during service and current 
arthritis, as well as on the relationship 
between malaria and any current 
arthritis.  

5.  The RO should then readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


